Citation Nr: 0428941	
Decision Date: 10/21/04    Archive Date: 10/28/04	

DOCKET NO.  03-11 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1943 
to January 1946 and from March 1948 to January 1950, appealed 
that decision to the BVA.  The veteran testified in January 
2004 at a hearing before the Board at the RO.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran has related that he was assigned duties 
aboard a barge, specifically BCL 626, in the Pacific Theater 
of Operations while serving in the United States Army during 
World War II.  He has testified that he was exposed to 
asbestos while assigned to that barge because the barge was 
refrigerated and the asbestos was part of the insulation.  It 
does not appear that any information has been requested that 
would verify or shed further light on the likelihood of the 
veteran's exposure to asbestos during service.

In addition, the record contains a May 1994 Settlement 
Statement between the veteran and Babcock and Wilcox Company 
regarding an asbestos-related claim.  The veteran testified 
that he had worked some in 1947 and some in 1950 for the 
Masonite Corporation, and had been convinced to have a chest 
x-ray.  Thus, in addition to the veteran's reported exposure 
to asbestos during service, it would appear that the veteran 
might have been exposed to asbestos following service.  
Generally, in claims for asbestos-related diseases, 
development must be accomplished to determine if there is 
evidence of post-service exposure to asbestos in addition to 
evidence of asbestos exposure in service.  

Also, the veteran has not been afforded a VA examination in 
connection with his current claim.  Such an examination is 
warranted in view of the veteran's contentions and the report 
of an October 1993 chest X-ray submitted by the veteran that 
contained an impression of findings compatible with pulmonary 
asbestosis.  Since the findings on the October 1993 chest X-
ray were described as "compatible" with pulmonary asbestosis, 
however, it is not clear for VA purposes whether the veteran 
actually has an asbestos-related disorder.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is returned to the RO via the Appeals Management Center in 
Washington, DC, and the VA will notify the veteran if further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following actions:

1.  The RO should request information 
concerning the veteran's exposure to 
asbestos during and following service.  
In this regard, the RO should request 
information from the appropriate 
service department in order to verify 
whether the veteran, while serving in 
the United States Army and assigned to 
BCL 626 during World War II in the 
time frame between December 1944 and 
December 1945, would have exposed him 
to asbestos, including whether a barge 
such as BCL 626 would have contained 
asbestos.  

2.  The RO should also seek 
information from the veteran and/or 
his attorney at that time, Tom Rhoden, 
concerning the veteran's May 1994 
settlement of an asbestos-related 
claim against Babcock and Wilcox 
Company.  Information sought should 
include the veteran's allegations as 
to the nature and extent of his 
asbestos exposure while associated 
with Babcock and Wilcox Company.  If 
necessary, after obtaining the 
necessary authorization, the RO should 
contact the veteran's attorney at the 
time for information concerning the 
nature and extent of the veteran's 
asbestos exposure.

3.  The veteran should be afforded an 
examination to ascertain the nature 
and etiology of any asbestos-related 
disorder.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The claims folder 
should be made available to the 
examiner.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including information concerning the 
veteran's claimed service and post 
service asbestos exposure, and the 
October 1993 chest X-ray report.  
Following this review and the 
examination, the examiner should offer 
an opinion as to whether the veteran 
has any asbestos-related disease, and 
if so, whether it is unlikely, likely, 
or as likely as not that asbestos-
related disease is related to any 
service asbestos exposure.  The 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.    

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.





The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




